                 Case 4:20-cv-02391-KM Document 5 Filed 03/16/21 Page 1 of 6




                            UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF PENNSYLVANIA

 RUSSELL LEE X VANCE,

                          Plaintiff,                CIVIL ACTION NO. 4:20-CV-02391

            v.
                                                           (MEHALCHICK, M.J.)
 THE GOVERNMENT OF THE UNITED
 STATES OF AMERICA,

                          Defendant.


                                       MEMORANDUM

        Presently before the Court is a Complaint filed by pro se prisoner-Plaintiff Russell Lee

X Vance (hereinafter referred to as “Vance”) on December 21, 2020. (Doc. 1) In his

Complaint, Vance seeks 40 acres of land which he states was granted to his emancipated

African-American ancestors by General W.T. Sherman on January 16, 1865. (Doc. 1, at 3,

6). Vance seeks this remedy through the laws of replevin. (Doc. 1, at 3, 6). At the time he filed

his Complaint, Plaintiff was incarcerated at the State Correctional Institution at Coal

Township (“SCI-Coal Township”), located in Northumberland County, Pennsylvania. (Doc.

1, at 1).

        The Court has conducted its statutorily-mandated screening of the Complaint in

accordance with 28 U.S.C. § 1915A. For the reasons provided herein, the Court finds that it

lacks jurisdiction over the claims alleged in the Complaint and grants Plaintiff leave to amend.

I.      DISCUSSION

                 A. LEGAL STANDARD

        Under 28 U.S.C. § 1915A, the Court is obligated, prior to service of process, to screen

a civil complaint in which a prisoner seeks redress from a governmental entity or officer or
           Case 4:20-cv-02391-KM Document 5 Filed 03/16/21 Page 2 of 6




employee of a governmental entity. 28 U.S.C. § 1915A(a); James v. Pa. Dep’t of Corr., 230 F.

App’x 195, 197 (3d Cir. 2007). The Court must dismiss the complaint if it fails to state a claim

upon which relief can be granted. 28 U.S.C. § 1915A(b)(1); Mitchell v. Dodrill, 696 F. Supp. 2d

454, 471 (M.D. Pa. 2010). Because Plaintiff is a prisoner, 28 U.S.C. § 1915A applies. In

performing this mandatory screening function, a district court applies the same standard

applied to motions to dismiss under Rule 12(b)(6) of the Federal Rules of Civil

Procedure. Mitchell, 696 F. Supp. 2d at 471; Banks v. Cnty. of Allegheny, 568 F. Supp. 2d 579,

588 (W.D. Pa. 2008).

       Rule 12(b)(6) of the Federal Rules of Civil Procedure authorizes a defendant to move

to dismiss for “failure to state a claim upon which relief can be granted.” Fed. R. Civ. P.

12(b)(6). To assess the sufficiency of a complaint on a Rule 12(b)(6) motion, a court must first

take note of the elements a plaintiff must plead to state a claim, then identify mere conclusions

which are not entitled to the assumption of truth, and finally determine whether the

complaint’s factual allegations, taken as true, could plausibly satisfy the elements of the legal

claim. Burtch v. Milberg Factors, Inc., 662 F.3d 212, 221 (3d Cir. 2011). In deciding a Rule

12(b)(6) motion, the court may consider the facts alleged on the face of the complaint, as well

as “documents incorporated into the complaint by reference, and matters of which a court

may take judicial notice.” Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007).

       After recognizing the required elements which make up the legal claim, a court should

“begin by identifying pleadings that, because they are no more than conclusions, are not

entitled to the assumption of truth.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). The plaintiff

must provide some factual ground for relief, which “requires more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not do.” Bell
                                                2
           Case 4:20-cv-02391-KM Document 5 Filed 03/16/21 Page 3 of 6




Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). “[T]hreadbare recitals of the elements of

a cause of action, supported by mere conclusory statements, do not suffice.” Iqbal, 556 U.S.

at 678. Thus, courts “need not credit a complaint’s ‘bald assertions’ or ‘legal

conclusions’ . . . .” Morse v. Lower Merion Sch. Dist., 132 F.3d 902, 906 (3d Cir. 1997) (quoting

In re Burlington Coat Factory Securities Litigation, 114 F.3d 1410, 1429-30 (3d Cir. 1997)). Nor

need the court assume that a plaintiff can prove facts that the plaintiff has not

alleged. Associated Gen. Contractors of Cal. v. California State Council of Carpenters, 459 U.S. 519,

526 (1983).

       A court must then determine whether the well-pleaded factual allegations give rise to

a plausible claim for relief. “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable for

the misconduct alleged.” Palakovic v. Wetzel, 854 F.3d 209, 219-20 (3d Cir. 2017) (quoting

Iqbal, 556 U.S. at 678) (internal quotation marks omitted); see also Sheridan v. NGK Metals

Corp., 609 F.3d 239, 262 n.27 (3d Cir. 2010). The court must accept as true all allegations in

the complaint, and any reasonable inferences that can be drawn therefrom are to be construed

in the light most favorable to the plaintiff. Jordan, 20 F.3d at 1261. This “presumption of truth

attaches only to those allegations for which there is sufficient factual matter to render them

plausible on their face.” Schuchardt v. President of the United States, 839 F.3d 336, 347 (3d Cir.

2016) (internal quotation and citation omitted). The plausibility determination is context-

specific and does not impose a heightened pleading requirement. Schuchardt, 839 F.3d at 347.

       Additionally, Federal Rule of Civil Procedure 8(a)(2) requires “a short and plain

statement of the claim showing that the pleader is entitled to relief.” Thus, a well-pleaded

complaint must recite factual allegations sufficient to raise the plaintiff’s claimed right to relief
                                                 3
           Case 4:20-cv-02391-KM Document 5 Filed 03/16/21 Page 4 of 6




beyond the level of mere speculation, set forth in a “short and plain” statement of a cause of

action. There is no requirement that the pleading be specific or probable. Schuchardt, 839 F.3d

at 347 (citing Phillips v. County of Allegheny, 515 F.3d at 224, 233-234 (3d Cir. 2008). Rule 8(a)

requires a “showing that ‘the pleader is entitled to relief, in order to give the defendant fair

notice of what the . . . claim is and the grounds upon which it rests.’” Erickson v. Pardus, 551

U.S. 89, 93-94 (2007) (quoting Fed. R. Civ. P. 8(a)(2)); see also Phillips, 515 F.3d at 233 (citing

Twombly, 550 U.S. at 545).

       With the aforementioned standards in mind, a document filed pro se is “to be liberally

construed.” Estelle v. Gamble, 429 U.S. 97, 106 (1976). A pro se complaint, “however inartfully

pleaded,” must be held to “less stringent standards than formal pleadings drafted by lawyers”

and can only be dismissed for failure to state a claim if it appears beyond doubt that the

plaintiff can prove no set of facts in support of his claim which would entitle him to

relief. Haines v. Kerner, 404 U.S. 519, 520–21 (1972). Further, the Third Circuit has instructed

that if a complaint is vulnerable to dismissal for failure to state a claim, the district court must

permit a curative amendment, unless an amendment would be inequitable or futile. Grayson

v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002).

           B. VANCE’S REQUEST FALLS OUTSIDE THE COURT’S POWER

       Vance brings his claim pursuant to his rights under the laws of replevin. (Doc. 1, at 3,

5-6). Vance asserts that Defendant, through General Sherman, agreed to provide his ancestors

40 acres of land in 1865, and that this grant of land has yet to be perfected. (Doc. 1, at 3, 6).

As for remedy, Vance requests that this Complaint be passed on to the United States Congress

“so that they can consider my petition to have the 40 acres of land … returned to me in



                                                 4
           Case 4:20-cv-02391-KM Document 5 Filed 03/16/21 Page 5 of 6




accordance with the replevin nunc-pro-tunc laws, and also any money or monetary relief that

the U.S. Congress may deem necessary.” (Doc. 1, at 6) (edited for linguistic clarity).

       The separation of powers integral to the United States Constitution disallows Vance’s

requested remedies.

       Federal Courts do have jurisdiction to pass upon the constitutionality of Acts
       of Congress, but we are not aware of any decision extending this power in
       Federal Courts to order Congress to enact legislation. To do so would
       constitute encroachment upon the function of a legislative body and would
       violate the time-honored principle of separation of powers of the three great
       departments of our Government.

       Smith & Lee Associates, Inc. v. City of Taylor, Mich., 102 F.3d 781, 797 (6th Cir.
       1996).

Vance seeks to have his “petition” passed to Congress “so that they can consider” it. (Doc. 1,

at 6). Vance also seeks the Court to order Congress to provide him any monetary relief it

deems necessary. (Doc. 1, at 6). The judiciary’s transmittal of this Complaint to Congress

with the implication that Congress should act on it “would constitute encroachment upon the

function of a legislative body.” See Smith & Lee Associates, Inc., 102 F.3d at 797. This remedy

is not within the power of Federal Courts. 1 See Smith & Lee Associates, Inc., 102 F.3d at 797.

       Had Vance sought the Court’s direct grant of his remedy, a grant of the land he seeks

through an act of replevin, his claim would most likely continue to fail. Replevin actions

against the United States are governed by the Federal Tort Claims Act (“FTCA”). Germano

v. U.S., 2015 WL 4138997, at *6 (D.N.J. 2015) (citing Verma v. U.S., 19 F.3d 646, 647 (D.C.

Cir. 1994). “Under the FTCA, a claim against the United States is barred unless it is presented

to the appropriate federal agency ‘within two years after such claim accrues.’” Miller v.


       1
        Vance has the power to directly petition his Congressional representative to take the
action he requests.
                                                5
           Case 4:20-cv-02391-KM Document 5 Filed 03/16/21 Page 6 of 6




Philadelphia Geriatric Center, 463 F.3d 266, 270 (3d Cir. 2006). Accrual normally happens at

the time of the injury. Miller, 463 F.3d at 271. Vance’s cause of action is likely too remote in

time to be considered timely. As such, if the Court had power to consider his claim, it still

would likely fail.

           C. LEAVE TO AMEND

       Keeping in mind that a document filed pro se is “to be liberally construed” and further,

that if a complaint is vulnerable to dismissal for failure to state a claim, the district court must

permit a curative amendment, unless an amendment would be inequitable or futile. Estelle v.

Gamble, 429 U.S. 97, 106 (1976); Grayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir.

2002). Therefore, the Court will grant Vance leave to file an amended complaint in an attempt

to cure the deficiencies outlined herein. The amended complaint must consist of concise and

direct statements alleging and describing a specific act(s) which, if true, establish violation(s)

of Constitutional or Federal law. See 28 U.S.C. § 1331.

II.    CONCLUSION

       Based on the foregoing, the Court finds that it lacks jurisdiction over Vance’s

Complaint as it is currently plead. (Doc. 1). The Court grants Plaintiff leave to file an amended

complaint within 30 days from the date of the Order filed concurrently with this

memorandum, or on or before April 15, 2021.

       An appropriate Order follows.


Dated: March 16, 2021                                        s/ Karoline Mehalchick
                                                             KAROLINE MEHALCHICK
                                                             United States Magistrate Judge



                                                 6
